DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 02/04/22 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/21 & 02/17/22 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  claim 19 recites on its last line “melding the solder…” (emphasis added). This is incorrect and should be “melting the solder…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarihan et al. (US 7,145,084).

a.	Re claim 1, Sarihan et al. disclose a semiconductor package, comprising: a semiconductor chip 126 (figs. 1-3 and related text; see also col. ln. 54-67 and remaining of disclosure for more details) disposed over a first main (top) surface of a first substrate 110; a package lid 100 (excluding tabs 104) disposed over the semiconductor chip; spacers 104 extending from the package lid through corresponding holes 112 in the first substrate; and a plurality of electrodes 114 disposed on a second main (bottom) surface of the first substrate opposite to the first main surface, wherein the spacers enter the holes at the first main surface of the first substrate and extend beyond the second main surface of the first substrate, and an extension amount of the spacers from the second main surface is equal to or greater than a thickness of the plurality of electrode (explicit on fig. 3).

b.	Re claim 2, the spacers are made of a same material as the package lid (col. 3 ln. 1-13).

c.	Re claim 3, the spacers and the package lid form a unitary component (explicit on figs. 1-3).

d.	Re claim 4, the package lid is made of aluminum, aluminum alloy, copper, copper alloy, stainless steel or ceramic (col. 3 ln. 1-13).

e.	Re claim 7, the semiconductor package of claim 1, further comprises a ball grid array 130 disposed over the second main surface of the first substrate.

f.	Re claim 9, the first substrate is disposed over a second substrate 128 (col. 4 ln. 22).

g.	Re claim 10, the spacers contact the second substrate (fig. 3).

h.	Re claim 11, a printed circuit board (i.e. a circuit board; an application board is implicitly a circuit board; the limitation “printed” is basically a product-by-process limitation that does not structurally distinguish over board 128; see MPEP 2113).

i.	Re claim 13, the spacers are disposed at least at corners (corners formed by surfaces 115 and sidewalls 106) of the package lid.

j.	Re claim 14, Sarihan et al. disclose a semiconductor package comprising (see claim 1 rejection above as to which figures and section to read for each identified element): a semiconductor chip 126 disposed over a first main (top) surface of a first substrate 110; a package lid 100 (excluding tabs 104) in a ring or a frame shape having an opening (cavity defined in col. 3 ln. 1-5 and col. 4 ln. 1-3) and disposed over the semiconductor chip; a second substrate 128 (col. 4 ln. 19-25) disposed below the first substrate; and spacers 104 extending from the package lid through corresponding holes 112 in the first substrate, wherein the spacers enter the holes at the first main surface of the first substrate and extend beyond an opposing second main (bottom) surface of the first substrate and contact the second substrate (explicit on fig. 3).

k.	Re claim 16, see claim 4 rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertol (US 6,008,536, previously used) in view of Hsieh (US 6,947,295).

a.	Re claim 1, Mertol discloses a semiconductor package, comprising: a semiconductor chip 12 (figs. 1-4 and related text; see remaining of disclosure for more details) disposed over a first main (top) surface of a first substrate; a package lid 16 (excluding the pins 19a-d) disposed over the semiconductor chip; and spacers 19a-d extending from the package lid through corresponding holes in the first substrate (explicit on figs. 1-3); and a plurality of electrodes 26 disposed on a second main (bottom) surface of the first substrate opposite to the first main surface, wherein the spacers enter the holes at the first main surface of the first substrate and extend beyond the second main (bottom) surface of the first substrate. But Mertol does not appear to explicitly disclose that an extension amount of the spacers from the second main surface is equal to or greater than a thickness of the plurality of electrode. 

	However, Hsieh disclose a semiconductor package similar to the one of Mertol and wherein extension portions (part of 43 extending from the recesses in substrate 10 down through the said recesses to the top surface of board 3) on a lid 4 extend through a substrate 10 to connect to a board 3 in order to eliminate material fatigue or damage to bumps connecting the substrate to the board (see at least figs. 1-7, col. 1 ln. 39-35 and col. 2 ln. 30-50).

	As such, and noting the PCB disclosed in col. 7 ln. 15-23 as being bonded to solder balls 21, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the spacers to be long enough to connect to the PCB in order to eliminate material fatigue or damage to bumps 21 (see also MPEP 2143.E&G). The modification would have resulted the fact that an extension amount of the spacers from the second main surface is equal to or greater than a thickness of the plurality of electrode.

b.	Re claim 2, the spacers are made of a same material as the package lid (explicit on figs. 1-2 and col. 6 ln. 1-27).

c.	Re claim 3, the spacers and the package lid form a unitary component (explicit on figs. 1-2 and col. 6 ln. 1-27).

d.	Re claim 4, the package lid is made of aluminum (col. 6 ln. 1-27), aluminum alloy, copper, copper alloy, stainless steel or ceramic.

e.	Re claim 5, Mertol in view of Hsieh disclose all the limitations of claim 1 as stated above except explicitly that the package lid is made of a copper or copper alloy, but rather disclose using thermally conductive materials and gives a metal such as aluminum as an example (see col. 6 ln. 1-27). However, copper and copper alloys (such as copper-tungsten) are conventionally alternative materials to aluminum and aluminum alloys for making heat dissipation structures, and this, due to their very high thermal conductivity. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed lid 16 with copper or a copper alloy such as copper-tungsten (CuW) or the like, and this as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07 and 2143.E).

f.	Re claim 6, the package lid is in contact with the semiconductor chip through a thermal interface material 36 (col. 7 ln. 58-60).

g.	Re claim 7, the semiconductor package of claim 1, further comprises a ball grid array 21 (col. 7 ln. 10-23) disposed over the second main surface of the first substrate.

h.	Re claim 9, the first substrate is disposed over a second substrate (PCB disclosed in col. 7 ln. 15-23 as being bonded to solder balls 21).

i.	Re claim 13, the spacers are disposed at least at corners (illustrated on annotated fig. 2 below) of the package lid.

    PNG
    media_image1.png
    873
    1496
    media_image1.png
    Greyscale



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertol (US 6,008,536) in view of Hsieh (US 6,947,295), and further in view of Vijayen et al. (US 2014/0287579).

Mertol in view of Hsieh disclose all the limitations of claim 7 as stated above except explicitly that the ball grid array has a pitch ranging from 200 microns to 800 microns. However, Vijayen et al. disclose a typical pitch of 0.4-0.5mm (400-500 microns) between a solder balls 404 of a ball grid array disposed on a printed circuit board (PCB). Noting that solder balls 21 are connected to a PCB (not shown) as per col. 7 ln. 14-23 of Mertol, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the solder balls 21 (thus the ball grid array) with a pitch of 400-500 microns (value falling in the claimed range), and this as a non-inventive step of providing such a ball grid array with a typical pitch value.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarihan et al. (US 7,145,084).

a.	Re claim 12, Sarihan et al. disclose all the limitations of claim 10 as stated above except explicitly that the first substrate and the second substrate are separated by a distance ranging from 20 µm to 800 µm. But typical ball grid array have diameters or size of a few tens of microns (typically 25-100 microns, depending on miniaturization), and wiring substrate pads have an even smaller thickness. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the bumps and pads between substrate 110 and board 128 according to typical sizes as mentioned above, and this would have resulted in having the first substrate and the second substrate are separated by a distance falling in the range from 20 µm to 800 µm.

b.	Re claim 17, Sarihan et al. disclose all the limitations of claim 14 as stated above except explicitly that the second substrate includes holes to which the spacers are fitted. However, it would have been obvious to one skilled in the art before the effective filling date of the invention to have also provided the second substrate to include holes to which the spacers are fitted in order to increase the adhesion between the spacers and the second substrate by increasing the adhesion area between the spacers and the second substrate (see MPEP 2144.I&II).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertol (US 6,008,536, previously used) in view of Sur et al. (US 6,724,078).

Mertol discloses a method of manufacturing a semiconductor package, the method comprising: positioning a package lid 16 over a chip 12 disposed over a first main (top) surface of a first substrate 14 (see figs. 1-4 and related text as well as remaining of disclosure for more details), on which a semiconductor chip is mounted, wherein the package lid has a plurality of spacers 19a-d extending from a periphery of the package lid, and the first substrate has a plurality holes corresponding to the plurality of spacers (explicit on figs. 1-4), and [an adhesive] material 36 is disposed over the semiconductor chip; positioning the spacers into the holes so that the spacers pass through, from the first main surface, the first substrate and extend beyond a second opposing main (bottom) surface of the first substrate, to form a packaged semiconductor device (fig. 1), and the solder layer contacts the package lid. But Mertol does not appear to explicitly disclose that the adhesive material 36 is a solder material, and melting the solder material by applying heat through the package lid.

	However, Sur et al. disclose a semiconductor package similar to the one of Mertol wherein a solder material 60 is used to bond a chip 50 to a wiring substrate 54 (see figs. 2-4 and related text), and the solder is melted (reflowed) by applying heat through the package lid (see at least col. 5 ln. 61 to col. 6 ln. 20), and all this in order to obtain a package with an excellent heat conductive thermal interface material 60 between the lid and the chip and also avoid the drawbacks of polymer-based adhesives (see at least col. 2 ln. 65 to col. 3 ln. 8).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used the solder material of Sur et al. as bonding material for at least adhesive 36 melted the said solder material by applying heat through the package lid, and this in order to obtain a package with an excellent heat conductive thermal interface material 36 between the lid 16 and the chip 12 and also avoid the drawbacks of the polymer-based adhesive used for 36 (see col. 8 ln. 22-30 of Mertol).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertol (US 6,008,536, previously used) in view of Sur et al. (US 6,724,078), and further in view of Hsieh (US 6,947,295).

Mertol in view of Sur et al. disclose all the limitations of claim 19 as stated above including that the method of claim 19, further comprises attaching the packaged semiconductor device to a second substrate (PCB disclosed in col. 7 ln. 14-23) by a surface mounting process (bonding of solder balls 21 to the PCB), except explicitly that the spacers contact the second substrate. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the spacers to contact the second substrate based on the same reasons invoked in claim 1 rejection above.

Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected above have been considered but are moot because they do not apply to the references or combination thereof used in the current rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899